Citation Nr: 0118744	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-243 09A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for lower 
back pain/strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Michael Owens 






INTRODUCTION

The appellant had active service in the Marine Corps from 
April 1992 to April 1996.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia which decided that new and 
material evidence had not been submitted to reopen a claim 
for service connection for lower back pain/strain.

The Board notes that the appellant's claim for service 
connection for lower back pain/strain was denied in an RO 
rating decision issued in April 1998.  The appellant was 
notified of the denial the same month and did not appeal.  
Therefore, the April 1998 rating decision represents the last 
final action on the merits.  Glynn v. Brown, 6 Vet. App. 523 
(1994).  That rating decision also represents the last final 
decision on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the appellant's appeal.

2. The RO denied entitlement to service connection for a 
lower back pain/strain in an April 1998 rating decision.  

3. The appellant was notified on April 29, 1998, but did not 
file a timely appeal.  As such, the decision became final.  
That decision represents the last final disallowance of 
entitlement to service connection.

4. The additional evidence submitted since the April 1998 
rating decision does not, when viewed with the other evidence 
on file, bear directly and substantially upon the specific 
matters under consideration, nor is it so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

CONCLUSION OF LAW

1. The April 1998 rating decision denying the appellant's 
claim for service connection for lower back pain/strain is 
final.  38 U.S.C.A. § 7104(b) (West 1991).

2. The evidence received subsequent to the April 1998 rating 
decision is neither new nor material, and does not serve to 
reopen the appellant's claim for service connection for lower 
back pain/strain.  38 U.S.C.A. § 5108 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Concerning the application of Public Law No. 106-475, the 
Veterans Claims Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096), to this claim, the Board notes that section 3, 
to be codified at 38 U.S.C. § 5103A(f), provides that nothing 
in this section shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision-makers that bear directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and 
by itself, or in connection with evidence previously 
assembled, must be so significant that it need be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that the new and material 
evidence necessary to reopen a previously and finally 
disallowed claim must be secured or presented since the time 
that the claim was finally disallowed on any basis, not only 
since the time the claim was last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  Therefore, the 
April 1998 rating decision, the last time the service 
connection claim at issue was finally disallowed on any 
basis, is final and may not be reopened in the absence of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a).

The evidence of record at the time of the April 1998 rating 
decision included the following: the application for pension 
or disability; the appellant's service personnel records; the 
appellant's service medical records; a report from a private 
hospital indicating the appellant was in an automobile 
accident in which he injured his back; VA examination records 
from November 1997; and various statements from the 
appellant.

This evidence demonstrates that the appellant entered the 
service with no apparent complaints for a back injury.  While 
in service, he received treatment for back pain/strain on 
three separate occasions.  Post service, the appellant 
underwent a VA medical exam in November 1997, the examiner 
stated that there was no clinical or x-ray evidence to 
support a diagnosis of a back complaint.  

Additionally, an emergency report from the Southwest Georgia 
Regional Medical Center shows that the appellant was treated 
on March 8, 1998.  A written statement from the appellant, 
dated March 10, 1998, shows that he hurt his back in a car 
accident.

The evidence added to the record after the Atlanta, Georgia's 
RO's April 1998 decision consists of service medical records 
that are duplicative of those associated with the claims file 
prior to April 1998, and additional written and oral 
statements from the appellant and his representative.  The 
appellant claims the back injury is related to his military 
service.  However, because the appellant is a lay person with 
no medical training or expertise, his statements alone cannot 
constitute competent evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  Nor do they 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new" may 
not serve as a predicate to reopen a previously denied 
claim). 

A private chiropractor that treated the appellant in March 
1998 for complaints of severe neck pain and lower back pain 
rendered a clinical impression of lower back pain/strain.  
This chiropractor also stated that after reviewing the 
appellant's history, he found a causal relationship between 
the reported car accident and the appellant's injury.

Although these records do include medical evidence of current 
pain, they do not include medical evidence of a causal 
relationship between a current back disorder and the 
appellant's service.  As such, these reports are duplicative 
of information already considered by the RO prior to the 1998 
denial.

Finally, the appellant argues that the RO was incorrect in 
their assessment of the VA medical reports and further argues 
that the diagnoses by the Physician Assistants (PA) were done 
incorrectly.  In short, the PA reports were already in the 
possession of the RO at the time of its April 1998 decision 
and, as such, are not new.

The Board finds that to the extent the evidence associated 
with the claims file after April 1998 is cumulative or 
redundant of evidence associated with the claims file at the 
time of the 1998 decision, it cannot constitute new and 
material evidence.  38 C.F.R. § 3.156(a).  Consequently, the 
evidence presented since the April 1998 rating decision is 
not new and material and the appellant's claim as to service 
connection for lower back pain/strain is not reopened.  
Furthermore, the use of the doctrine of reasonable doubt is 
inapplicable to issues of new and material evidence. See 
Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for lower back 
pain/strain, and the claim is denied.




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

